SUPPLEMENTAL OPINION ON DENIAL OF REHEARING JANUARY 27, 1993 John E. Jennings, Judge. On December 23,1992, Division II of this court delivered an opinion in which we held that the evidence was insufficient to support the conviction of the appellant for possession of cocaine. The State has now filed a petition for rehearing, contending that our opinion failed to address certain incriminating evidence which the State believes is sufficient to render the evidence sufficient. We agree that the evidence is not without significance and that it should have been mentioned in our opinion, but we were aware of its existence at the time our opinion was issued and our view that the evidence was insufficient to support the conviction remains unchanged. The evidence the State refers to was testimony of Hot Springs detective Henry Boyer: Q. Sir, when you saw the defendant seated in the middle of this couch, how far would you estimate that he was from the arm chair in the living room? A. From the arm chair, oh, four, maybe five feet. Q. And what was his demeanor at the time? A. Extremely agitated and nervous. Q. Was he making any movements with his hand? A. Yes, ma’am. Q. What movements was he making with his hand? A. For the officers’ safety, we request that the people put their hands behind their head. He kept dropping his hands toward the side. Q. Towards his — Fm sorry, the air conditioner just turned on. A. Towards his side or his legs. Q. And how many times did you observe him drop his hands towards his legs? A. I don’t remember. Several times. Q. Sir, did you observe the chair in the living room? A. Yes, I did.  Although the State concedes that it is not clear from the record whether this took place before or after the cocaine was discovered, it nevertheless argues that the officer’s testimony constitutes evidence that the defendant was making an “effort to dispose of the contraband,” citing decisions such as Crossley v. State, 304 Ark. 378, 802 S.W.2d 459 (1991). Certainly the jury was entitled to consider this testimony but, whatever the jury may have made of it, it is not enough to render the evidence sufficient in this case, even when viewed in the light most favorable to the State. The petition for rehearing is denied.